Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 October 10, 2014

The Court of Appeals hereby passes the following order:

A15A0250. YARNELL D. DONALD v. THE STATE.

      On December 9, 2011, Yarnell D. Donald was convicted of numerous offenses,
including rape and child molestation. He filed a notice of appeal from this ruling on
September 11, 2014. We lack jurisdiction.
      To be timely, a notice of appeal must be filed within 30 days after entry of the
appealable order. See OCGA § 5-6-38 (a). The proper and timely filing of a notice
of appeal is an absolute requirement to confer jurisdiction on this Court. See Rowland
v. State, 264 Ga. 872 (1) (452 SE2d 756) (1995). Because Donald filed his notice of
appeal almost 3 years after entry of the order he seeks to appeal, his appeal is
untimely. We thus lack jurisdiction to entertain this appeal, which is hereby
DISMISSED.1




      1
        In 2014, Donald filed a motion that, in substance, sought to set aside an
allegedly void conviction. The trial court denied this motion on August 29, 2014.
Donald does not seek to appeal this order. In any event, the Supreme Court has made
clear that a post-conviction motion seeking to vacate an allegedly void criminal
conviction is not one of the established procedures for challenging the validity of a
judgment in a criminal case, and an appeal from the trial court’s ruling on such a
petition should be dismissed. See Roberts v. State, 286 Ga. 532 (690 SE2d 150)
(2010); Harper v. State, 286 Ga. 216, 218 (1) (686 SE2d 786) (2009). Thus, Donald
has no right to appeal the August 29, 2014 order.
Court of Appeals of the State of Georgia
                                     10/10/2014
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.